DETAILED ACTION
Reasons for Allowance
Claims 1-3 are allowed.   The following is an examiner’s statement of reasons for allowance (which is essentially the same as the allowable subject matter indicated in the Office action of 12/22/2020):
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “a back-flow determination processor which determines whether the carrier gas will flow back to a side of the branching part (5) from the at least one detector (6, 7), by comparing the pressure calculated by the pressure calculation processor with the back pressure of the at least one detector (6, 7).”
(Claims 2-3 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response with Amendment, filed on March 12, 2021, with respect to independent claim 1 have been fully considered and are persuasive.  The 112 rejections of claim 1 and its dependent claims 2-3 have been withdrawn.  No further rejections are deemed possible.  The present application is clear of informalities.  Accordingly, all pending claims 1-3 are allowed (as stated above).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 15, 2021